Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 17, 2020

                                       No. 04-20-00108-CR

                                         Genene JONES,
                                            Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR5730
                          Honorable Frank J. Castro, Judge Presiding


                                         ORDER
        On January 23, 2018, appellant filed a Motion to Dismiss for Speedy Trial and Denial of
Due Process. On April 23, 2018, the trial court denied appellant’s motion to dismiss. On
January 16, 2020, appellant pleaded guilty to murder and was sentenced to imprisonment for life
in accordance with the terms of her plea-bargain agreement. On January 16, 2020, the trial court
signed a certification of defendant’s right to appeal stating that this “is a plea-bargain case, and
the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Appellant timely filed a
notice of appeal, seeking to appeal the denial of her motion to dismiss.

        Texas Rule of Appellate Procedure 25.2(a)(2)(A) provides that in a plea-bargain case, a
defendant may appeal those matters that were raised by written motion filed and ruled on before
trial. TEX. R. APP. P. 25.2(a)(2)(A). Therefore, appellant has the right to appeal the denial of her
motion to dismiss, and the trial court’s certification is defective. We, therefore, ORDER the
trial court to correct this defect on or before April 6, 2020. We also ORDER the trial court
clerk to file a supplemental clerk’s record containing the corrected certification on or before
April 16, 2020.



                                                      _________________________________
                                                      Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of March, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court